Exhibit 10.4

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

SEVERANCE POLICY FOR SENIOR MANAGEMENT

 

(As Amended and Restated Effective February 14, 2008)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

 

 

 

 

 

SECTION 1.

 

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

1

 

 

 

 

 

SECTION 2.

 

ELIGIBLE EMPLOYEES

 

1

 

 

 

 

 

SECTION 3.

 

SEVERANCE PAY AND SEVERANCE BENEFITS

 

3

 

 

 

 

 

SECTION 4.

 

OFFSET

 

6

 

 

 

 

 

SECTION 5.

 

PAYMENT OF SEVERANCE PAY

 

6

 

 

 

 

 

SECTION 6.

 

REINSTATEMENT

 

7

 

 

 

 

 

SECTION 7.

 

WAIVER AND RELEASE AGREEMENT

 

7

 

 

 

 

 

SECTION 8.

 

PLAN ADMINISTRATION

 

7

 

 

 

 

 

SECTION 9.

 

CLAIMS PROCEDURES

 

8

 

 

 

 

 

SECTION 10.

 

AMENDMENT/TERMINATION/VESTING

 

9

 

 

 

 

 

SECTION 11.

 

PAY AND OTHER BENEFITS

 

9

 

 

 

 

 

SECTION 12.

 

NO ASSIGNMENT

 

10

 

 

 

 

 

SECTION 13.

 

RECOVERY OF PAYMENTS MADE BY MISTAKE

 

10

 

 

 

 

 

SECTION 14.

 

REPRESENTATIONS CONTRARY TO THE PLAN

 

10

 

 

 

 

 

SECTION 15.

 

COMPLIANCE WITH CODE SECTION 409A

 

10

 

 

 

 

 

SECTION 16.

 

NO EMPLOYMENT RIGHTS

 

10

 

 

 

 

 

SECTION 17.

 

COMPANY INFORMATION

 

11

 

 

 

 

 

SECTION 18.

 

CONFIDENTIALITY

 

11

 

 

 

 

 

SECTION 19.

 

PLAN FUNDING

 

11

 

 

 

 

 

SECTION 20.

 

APPLICABLE LAW

 

11

 

 

 

 

 

SECTION 21

 

SEVERABILITY

 

11

 

 

 

 

 

SECTION 22.

 

PLAN YEAR

 

12

 

 

 

 

 

SECTION 23.

 

RETURN OF COMPANY PROPERTY

 

12

 

 

 

--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

SEVERANCE POLICY FOR SENIOR MANAGEMENT

 

SECTION 1                          ESTABLISHMENT AND PURPOSE OF THE PLAN

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. (hereinafter “FSA”) has adopted
the FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. SEVERANCE POLICY FOR SENIOR
MANAGEMENT (hereinafter the “Plan”), for the benefit of the Senior Management
(as hereinafter defined) of FSA and its current direct and indirect wholly-owned
subsidiaries that have been designated by it as participating employers under
the Plan (collectively referred to herein as the “Company”), as described
herein.  The Plan was adopted effective as of February 8, 1995, and was amended
and restated effective March 13, 2000, May 17, 2001, November 13, 2003,
September 9, 2004 and January 1, 2005.  The Plan is intended to be, in part, a
separation pay plan that does not provide for the deferral of compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and,
in part, a plan that complies with the requirements of Code Section 409A to
avoid taxation under Code Section 409A(a)(1).  The Plan is hereby amended and
restated, as set forth in this Plan document, effective February 14, 2008 to
comply with the final regulations under Code Section 409A.  The Plan is an
unfunded welfare benefit plan for purposes of the Employee Retirement Income
Security Act of 1974, as amended (hereinafter “ERISA”) and a severance pay plan
within the meaning of the United States Department of Labor regulations section
2510.3-2(b).  The purpose of the Plan is to provide an eligible employee whose
employment terminates as described in Section 2 with Severance Pay and Severance
Benefits for a specified period of time.

 

SECTION 2                          ELIGIBLE EMPLOYEES

 

Members of Senior Management who have been employed with the Company for at
least one (1) year and whose employment is (i) terminated by the Company for any
reason other than for cause or (ii) constructively terminated, are eligible to
participate in the Plan and shall be considered “eligible employees” under the
Plan.  “Senior Management” means, and shall be limited to, the permanent members
of the Management Committee of the Company on the effective date of the Plan and
any person who shall hereafter be designated as eligible to participate in the
Plan by written notice thereof, signed by the President of the Company and
expressly stating that such person is a member of “Senior Management” for
purposes of the Plan.  The permanent members of the Management Committee of the
Company on the effective date of the Plan, as amended and restated, are (a) the
Chief Executive Officer of the Company, (b) the Chief Operating Officer of the
Company, (c) the General Counsel of the Company, (d) the Chief Financial Officer
of the Company, (e) the Managing Director in charge of the Asset Finance Group
of Financial Security Assurance Inc., and (f) the Chief Risk Management Officer
of Financial Security Assurance Inc.

 

An eligible employee will be considered to have a “termination” of employment or
have “terminated” employment with the Company if the eligible employee has a
separation from service within the meaning of Code Section 409A.  An employee
generally has a separation from service within the meaning of Code Section 409A
if the facts and circumstances indicate that the Company and the eligible
employee reasonably anticipate that no further services will be performed by the
eligible employee for the Company or any Affiliate after the separation date or
that the level of bona fide services the eligible employee will perform for the
Company and all

 

--------------------------------------------------------------------------------


 

Affiliates after the separation date (whether as an employee or as an
independent contractor) will decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the eligible employee has been providing services for less than
36 months).  Notwithstanding the foregoing, the employment relationship is
treated as continuing while the eligible employee is on military leave, sick
leave or other bona fide leave of absence if the period of leave does not exceed
six months, or if longer, so long as the individual retains the right to
reemployment with the Company or any Affiliate under an applicable statute or
contract.  When a leave of absence is due to a medically determinable physical
or mental impairment that can be expected to result in death or to last for a
period of at least six months and such impairment causes the eligible employee
to be unable to perform the duties of his or her position or any substantially
similar position, a 29-month maximum period of absence shall be substituted for
the six-month maximum period described in the preceding sentence.  As used
herein, the term “Affiliate” means any corporation or other entity that would be
considered a single employer with the Company pursuant to Code Sections
414(b) or 414(c).

 

Termination “for cause” means termination for unethical practices, illegal
conduct or gross insubordination, but specifically excludes termination as a
result of substandard performance.  “Constructive termination” of employment
occurs if an eligible employee terminates employment with the Company and all
Affiliates within two years of the date on which, without the eligible
employee’s consent, the eligible employee’s compensation or responsibilities are
materially reduced, provided, however, that if the eligible employee gives
notice to the Plan Administrator of such reduction in compensation or
responsibilities with 90 days of the date on which such reduction occurs and the
condition is remedied within 30 days of receipt such notice, the eligible
employee’s termination of employment shall not be a constructive termination
under the Plan.  The determination as to whether an employee has been
(i) terminated for cause or (ii) constructively terminated, will be made by the
Plan Administrator, in its sole discretion, consistent with the requirements of
Code Section 409A to avoid taxation under Code Section 409A(a)(1).  An otherwise
eligible employee shall not be eligible for Severance Pay and Severance Benefits
under the Plan if:

 

                                               
(a)                                  the eligible employee’s employment with the
Company terminates by reason of death or disability;

 

                                               
(b)                                 the eligible employee’s employment with the
Company terminates through retirement, voluntary resignation, job abandonment or
failure to report for work;

 

                                               
(c)                                  the eligible employee’s employment with the
Company is involuntarily terminated after the eligible employee refuses a
transfer to a new position at the same geographical location of the Company, and
such transfer does not constitute a constructive termination;

 

                                               
(d)                                 the eligible employee is employed in a
Company operation or facility substantially all of the assets of which are sold
and the eligible employee is offered a comparable position, as determined by the
Plan Administrator, with the purchaser;

 

 

2

--------------------------------------------------------------------------------


 

                                               
(e)                                  the eligible employee fails or refuses to
continue in the employment of the Company until the end of the notice period
provided for in the notice of termination described in Section 3 below (absent
constructive termination during such notice period); or

 

                                               
(f)                                    the Plan is terminated.

 

SECTION 3                          SEVERANCE PAY AND SEVERANCE BENEFITS

 

In exchange for providing the Plan Administrator a valid Waiver and Release
Agreement in a form acceptable to the Company, an eligible employee shall be
eligible to receive Severance Pay and Severance Benefits in accordance with the
paragraphs set forth below.  The consideration for the voluntary Waiver and
Release Agreement shall be the Severance Pay and the Severance Benefits that the
eligible employee would not otherwise be eligible to receive.

 

(a)                                  Severance Pay.  An eligible employee shall
be eligible to receive Severance Pay in accordance with the following:

 

                                                                (1)           
                      Chief Executive Officer and Chief Operating Officer:  Each
eligible employee who served as the Chief Executive Officer or the Chief
Operating Officer of the Company shall be eligible to receive eighteen (18)
months of pay.

 

                                                               
(2)                                    Permanent Members of Management
Committee:  Each eligible employee who served as a permanent member of the
Management Committee of the Company (and who did not serve as the Chief
Executive

                                                                                                                                               
Officer or the Chief Operating Officer of the Company) shall be eligible to
receive twelve (12) months of pay.

 

                For purposes of determining the amount of Severance Pay to which
an eligible employee is entitled, “months of pay” (a) shall be determined on the
basis of (a) the eligible employee’s monthly salary on his or her separation
date and (b) shall include the eligible employee’s most recent bonus (or three
year average, if higher), with one-twelfth (1/12th) of such bonus amount being
allocated to each month of pay.  An eligible employee’s base salary and bonus
shall include amounts deferred under the Financial Security Assurance Holdings
Ltd. Deferred Compensation Plan and the Financial Security Assurance Inc. Cash
or Deferred Plan, and amounts allocated to the Financial Security Assurance Flex
Plan.  For this purpose, “bonus” shall also include any amounts converted into
an equity bonus under the Financial Security Assurance Holdings Ltd. 1993 Equity
Participation Plan.  For all purposes of the Plan, the term “separation date”
shall mean the date on which the eligible employee has a termination of
employment.   In the event an eligible employee receives formal written notice
of a future termination of employment and employment is not terminated until the
date provided in such notice, then the Plan Administrator may, in its
discretion, reduce the period of Severance Pay by the length of the notice
period, in an amount of up to one-third (1/3) of the severance period.  For
purposes of the Plan, “severance

 

 

3

--------------------------------------------------------------------------------


 

period” shall mean the period of time over which an eligible employee is to
receive Severance Pay pursuant to this Section 3.

 

                                                (b)           Severance
Benefits.

 

(1)                                  Continuation of Hospital, Medical, Dental,
Prescription Drug and Vision Coverages.  An eligible employee may elect
continuation of his or her Company sponsored hospital, medical, dental,
prescription drug and vision benefits (“health benefits”) under COBRA, as
defined in Code Section 4980B(f)(2) (“COBRA coverage”) for a period of up to
eighteen (18) months following the separation date.  The eligible employee shall
pay the same premium paid by active employees for their Company sponsored health
benefits, and the Company shall pay the remaining portion of the premium during
the severance period.  The COBRA coverage provided at this reduced cost shall
continue until the end of the month for which the eligible employee is permitted
to pay the same premium paid by similarly situated active employees for their
Company sponsored health benefits.  After the end of the severance period, the
eligible employee may elect to continue his or her health benefits under COBRA
for up to the remainder of the eighteen (18) months; however, the eligible
employee must pay the full premium for such coverage plus a two percent (2%)
administrative charge, or 102% of the total premium cost.  If the eligible
employee dies prior to the end of the period of time that he or she would have
received his or her Severance Benefits, and if the eligible employee’s spouse
and/or dependents are entitled to continued COBRA coverage, the Company shall
pay the entire cost of such coverage for the remainder of the severance period. 
Thereafter, the spouse and/or dependents may elect to continue COBRA coverage;
however they must pay the full premium cost for such coverage plus a two percent
(2%) administrative charge.

 

(2)                                  Life Insurance Benefits.  Coverage under
the Financial Security Assurance Inc. Life and AD & D Insurance Plan shall
continue on the same basis as similarly situated active employees during the
severance period to the extent, if any, that the insurance carrier will so
allow.

 

(3)                                  Disability Insurance Coverage.  Coverage
under Company sponsored disability insurance shall continue on the same basis as
for similarly situated active employees during the severance period to the
extent, if any, that the insurance carrier will so allow.

 

                                                (c)           Gross-Up Payments
by the Company.

 

(1)                                  Gross-Up Payments.  Anything in the Plan to
the contrary notwithstanding (including the provisions of  Section 15), in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of an eligible employee (whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise)

 

 

4

--------------------------------------------------------------------------------


 

(a “Payment”) would be subject to the excise tax imposed by Sections 280G and
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or that any
interest or penalties are incurred by an eligible employee with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the “Excise Tax”), then the
eligible employee shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that after payment by the eligible
employee of all taxes (including any interest or penalties imposed with respect
to such taxes and Excise Tax) imposed upon the Gross-Up Payment, the eligible
employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(2)                                  Determination of Gross-Up Payments.  All
determinations required to be made under this Section 3(c), including whether
and when the Gross-Up Payment is required and the amount of such Gross-Up
Payment including any determination of the parachute payments under Code
Section 280G(b)(2), and the assumptions to be utilized in arriving at such
determinations shall be made by a nationally recognized certified public
accounting firm that is mutually selected by the eligible employee and the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the eligible employee within 15 business
days of the receipt of notice from the eligible employee that there has been a
Payment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
Gross-Up Payment shall be paid by the Company to the eligible employee within
five days of the receipt of the Accounting Firm’s determination.  Any
determination by the Accounting Firm shall be binding upon the Company and the
eligible employee.  As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Gross-Up Payment made will
have been an amount less than the Company should have paid pursuant to this
Section 3(c) (the “Underpayment”).  In the event that the eligible employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment and any such Underpayment shall
be promptly paid by the Company to or for the benefit of the eligible employee. 
Notwithstanding the foregoing, no Gross-Up Payment or Underpayment shall be paid
later than the end of the calendar year following the calendar year in which the
eligible employee pays the Excise Tax to which it relates.

 

(d)                                 Certain Additional Payments. The Plan
Administrator, acting in its sole discretion may, in writing, enhance the amount
of Severance Pay and/or Severance Benefits that an eligible employee is eligible
to receive over the amount of Severance Pay and Severance Benefits described
above and/or make available to the eligible employee other forms of Severance
Benefits.

 

 

5

--------------------------------------------------------------------------------


 

 

SECTION 4                          OFFSET

 

Severance Pay and Severance Benefits provided under the Plan shall be offset by
any severance pay or severance benefits provided to an eligible employee under
an authorized written employment agreement containing a severance provision, an
authorized written severance agreement, any other group
reorganization/restructuring benefit plan or program sponsored by the Company or
any severance benefit mandated by law.  By accepting Severance Pay and Severance
Benefits under the Plan, an eligible employee waives all rights to receive
benefits under the Financial Security Assurance Holdings Ltd. Severance Policy. 
In the event an eligible employee who is receiving Severance Pay and Severance
Benefits under the Plan is employed in any respect (including as a consultant or
self-employed) during the severance period, due and unpaid Severance Pay shall
be offset by an amount equal to fifty percent (50%) of the compensation received
by the eligible employee from the new employment during the severance period,
and, if employed with another employer, Severance Benefits shall cease. The
eligible employee shall be obligated to refund any amounts paid by the Company
as Severance Pay that exceed the amount of Severance Pay payable to the eligible
employee hereunder giving effect to the offset referred to in the preceding
sentence.  An eligible employee shall, as a condition of receiving Severance Pay
and Severance Benefits under the Plan, undertake to provide to the Company
prompt notice of the commencement of any new employment of such eligible
employee during the severance period.

 

SECTION 5                          PAYMENT OF SEVERANCE PAY

 

Severance Pay that becomes payable shall be paid in substantially equal
installments in accordance with the Company’s regular payroll payment schedule
commencing with the first regular payroll payment date occurring after
expiration of the seven (7) day period during which an eligible employee may
revoke his or her Waiver and Release Agreement (as explained more fully below
under the Section entitled “WAIVER AND RELEASE AGREEMENT”), but no later than
the first regular payroll payment date that is at least six months after the
eligible employee’s separation date; provided, however, any Severance Pay
payable pursuant to Section 3(a), the value of any Severance Benefits provided
pursuant to Sections 3(b)(2) and 3(b)(3), any Gross-Up Payments or Underpayments
made pursuant to Section 3(c) and any enhancements made pursuant to
Section 3(d) that are paid or provided during the six-month period following the
eligible employee’s separation date (the “restricted  period”) shall not exceed
two times the lesser of:

 

(a)                                  the sum of the eligible employee’s
annualized compensation based upon the annual rate of pay for services provided
to the Company and all Affiliates for the calendar year preceding the calendar
year in which the eligible employee has a separation from service (adjusted for
any increase during the year in which the eligible employee has a separation
from service that would be expected to continue indefinitely if the eligible
employee had not separated from service); or

 

(b)                                 the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for such
year.

 

 

6

--------------------------------------------------------------------------------


 

Any Severance Pay under Section 3(a), Severance Benefits under Sections
3(b)(2) and 3(b)(3),  Gross-Up Payments or Underpayments under Section 3(c) or
enhancements under Section 3(d) otherwise payable or to be provided during the
restricted period that exceed the limitation above shall be accumulated and paid
or provided to the eligible employee on the first regular payroll payment date
that is at least six months after the eligible employee’s separation date.  All
legally required taxes and any sums owing to the Company shall be deducted from
Severance Pay payments.

 

SECTION 6                          REINSTATEMENT

 

In the event that an eligible employee who is receiving Severance Pay or
Severance Benefits is permanently reemployed by the Company, the payment of
Severance Pay and the availability of Severance Benefits under the Plan shall
cease as of the date his or her reemployment begins.

 

SECTION 7                          WAIVER AND RELEASE AGREEMENT

 

In order to receive Severance Pay and Severance Benefits, an eligible employee
must submit a signed Waiver and Release Agreement form to the Plan Administrator
no later than twenty-one (21) days after his or her separation date.  If the
termination of the eligible employee is part of a group termination, the signed
Waiver and Release Agreement must be submitted to the Plan Administrator no
later than forty-five (45) days after his or her separation date.  Attached to
the Waiver and Release Agreement, if required by law, as Attachment I will be a
list of job titles and ages of employees of the Company who are eligible for the
Plan, and as Attachment II will be a list of the ages of employees of the
Company who are not eligible for the Plan.  An eligible employee may revoke his
or her signed Waiver and Release Agreement within seven (7) days of his or her
signing the Waiver and Release Agreement.  A revocation by an eligible employee
must be made in writing and must be received by the Plan Administrator within
such seven (7) day period.  An eligible employee who timely revokes his or her
Waiver and Release Agreement shall not be eligible to receive any Severance Pay
and Severance Benefits under the Plan.  An eligible employee who timely submits
a signed Waiver and Release Agreement form and who does not exercise his or her
right of revocation shall be eligible to receive Severance Pay and Severance
Benefits.  Eligible employees shall be encouraged to contact their personal
attorney to review the Waiver and Release Agreement form if they so desire.

 

SECTION 8                          PLAN ADMINISTRATION

 

FSA shall serve as the “Plan Administrator” of the Plan and a “named fiduciary”
within the meaning of such terms as defined in ERISA.  The Plan Administrator
shall have the discretionary authority to determine eligibility for Plan
benefits and to construe the terms of the Plan, including the making of factual
determinations.  The Plan Administrator shall have the discretionary authority
to determine eligibility for, and the amount of, Plan benefits and to construe
the terms of the Plan, including making any factual determinations.  The
decisions and constructions of the Plan Administrator shall be final, binding,
and conclusive as to all parties, unless found by a court of competent
jurisdiction to be arbitrary and capricious.  The Plan Administrator may
delegate to other persons responsibilities for performing certain of the duties
of the Plan Administrator under the terms of the Plan and may seek such expert
advice as the Plan Administrator deems reasonably necessary with respect to the
Plan.  The Plan Administrator shall be entitled to rely upon the information and
advice furnished by such delegatees and

 

 

7

--------------------------------------------------------------------------------


 

experts, unless actually knowing such information and advice to be inaccurate or
unlawful.  In no event shall an eligible employee or any other person be
entitled to challenge a decision of the Plan Administrator in court or in any
other administrative proceeding unless and until the claim and appeals
procedures established under the Plan have been complied with and exhausted.

 

SECTION 9                          CLAIMS PROCEDURES

 

The Company shall appoint an individual or committee of individuals (the
“decisionmaker”) to evaluate claims made under the Plan.  Within 90 days after
the Company receives a written claim for benefits under the Plan, the
decisionmaker will either approve the claim or notify the claimant that the
claim is denied.  The decisionmaker may extend this time period by up to an
additional 90 days under special circumstances and shall notify the claimant of
the extension and the reasons therefore within the initial 90-day period.

 

If a claim is denied, in whole or in part, the decisionmaker shall furnish to
the claimant, at the time of the denial, a written notice setting forth in a
manner calculated to be understood by the claimant: (i) the reason(s) for the
denial, including a reference to any applicable provisions of the Plan; (ii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and (iii) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures.

 

A claimant who has received a notice denying a claim, in whole or in part, may
request in writing a review of the claim within 60 days after receiving a notice
of denial.  Such request may be made either in person or by a duly authorized
representative and shall set forth all the bases of the request for review, any
facts supporting the review and any issues or comments the claimant deems
pertinent.  The claimant may submit documents, records and other information in
support of the review and shall be provided upon request, free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal.

 

The Company shall appoint an individual or committee of individuals to review
the appeal of any claim denial under the Plan (the “claim reviewer”).  The claim
reviewer shall make a decision with respect to a claim review promptly, but not
later than 60 days after receipt of the appeal.  The claim reviewer may extend
this time period by up to an additional 60 days under special circumstances by
providing the claimant with notice of the extension and the reasons therefore
within the initial 60-day period.  The claim reviewer will be a different
person(s) from the person(s) who made the initial determination and will not be
a subordinate of the original decisionmaker or a relative of such subordinate. 
The claim reviewer will not grant deference to the initial decision and will
consider all information submitted, regardless of whether it was considered in
connection with the initial claim.

 

The final decision of the claim reviewer shall be in writing, give specific
reasons for the decision, provide specific references to the pertinent
provisions of the Plan on which the decision is based and include both a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claimant’s claim for benefits and a statement of the
claimant’s right to bring an action in court.

 

 

8

--------------------------------------------------------------------------------


 

SECTION 10                        AMENDMENT/TERMINATION/VESTING

 

The Company may terminate or amend the Plan at any time and from time to time,
for any reason or no reason; provided, however, that any such termination or
amendment of the Plan that is adverse to the interest of any eligible employee
under the Plan shall be effective only (i) as to any eligible employee first
becoming an employee after the date of such amendment or termination or (ii) as
to any other employee, on or after December 31, 2004.  Any amendment or
termination of the Plan shall be adopted by the Board of Directors of FSA and
executed by an authorized officer of FSA.  In no event will the termination of
the Plan reduce Severance Pay and Severance Benefits previously granted under
the Plan to an eligible employee who has terminated employment.

 

SECTION 11                        PAY AND OTHER BENEFITS

 

An eligible employee’s participation in all of the Company’s employee pension
benefit plans and employee welfare plans in which he or she is enrolled as of
his or her separation date shall cease as of his or her separation date, except
as provided above with respect to COBRA coverage and life and disability
insurance benefits.  All pay and other benefits, including unreimbursed valid
business expenses and accrued but unpaid salary (but excluding Plan benefits),
payable to an eligible employee upon his or her separation date shall be paid in
accordance with the terms of those established policies, plans and procedures. 
An eligible employee who is participating in the Plan shall not be eligible for
any other type of severance benefits under any other severance pay plan, program
or policy of the Company.  Eligible employees shall receive payment for unused
vacation days on the first payroll date following the eligible employee’s
termination of employment.  Such payment shall be equal to one twentieth
(1/20th) of one month of Severance Pay for every vacation day and shall be paid
in a single lump sum payment.  Such payment shall not reduce the amount of
Severance Pay otherwise payable to the eligible employee under the Plan.  For
purposes of the foregoing,

 

                                               
(a)                                  total vacation days for any eligible
employee in respect of any calendar year shall equal the sum of:

 

                                               
                                               
(1)                                  carryover vacation days to which the
eligible employee is entitled in accordance with Company policy from the year
prior to the year in which the eligible employee’s separation date occurred; and

 

                                               
                                               
(2)                                  the product (rounded up to the nearest
whole number) of:

 

(A)                              the annual number of vacation days to which the
eligible employee is entitled in accordance with Company policy; and

 

                                               
                                                                                               
(B)                                a fraction,

 

                                               
                                                                                                                                               
(i)                                     the numerator of which is the number of
days of the year which have elapsed from the January 1 of the year in which

 

9

--------------------------------------------------------------------------------


 

                                               
                                                                                                                                                                                               
the eligible employee’s separation date occurs through and including the
eligible employee’s separation date, and

 

                                               
                                                                                                                                               
(ii)                                  the denominator of which is three hundred
and sixty-five (365); and

 

                                               
(b)                                 unused vacation days for any eligible
employee in respect of any calendar year will equal total vacation days in
respect of such year determined in accordance with subsection (a) above, less
vacation days used in such year.

 

SECTION 12                                                                       
NO ASSIGNMENT

 

Severance Pay or Severance Benefits payable under the Plan shall not be subject
to anticipation, alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution, encumbrance, levy, lien, or charge, and any attempt to
cause such Severance Pay or Severance Benefits to be so subjected shall not be
recognized, except to the extent required by law.

 

SECTION 13                                                                       
RECOVERY OF PAYMENTS MADE BY MISTAKE

 

An eligible employee shall be required to return to the Company any Severance
Pay or Severance Benefits, or portion thereof, made by a mistake of fact or law.

 

SECTION 14                                                                       
REPRESENTATIONS CONTRARY TO THE PLAN

 

No employee, officer, or director of the Company has the authority to alter,
vary or modify the terms of the Plan except by means of an authorized written
amendment to the Plan.  No verbal or written representations contrary to the
terms of the Plan and its written amendments shall be binding upon the Plan, the
Plan Administrator or the Company.

 

SECTION 15                                                                       
COMPLIANCE WITH CODE SECTION 409A

 

Notwithstanding any other provision of the Plan to the contrary, the Plan is
intended to comply with the requirements of Code Section 409A to avoid taxation
under Code Section 409A(a)(1) or, as applicable, to be a separation pay plan
that does not provide for the deferral of compensation under Code Section 409A
and shall, at all times, be interpreted and operated consistent with this
intention.  Under no circumstances, however, shall the Company have any
liability to any person for any taxes, penalties or interest due on amounts paid
or payable under the Plan, including any taxes, penalties or interest imposed
under Code Section 409A(a)(1), except as provided in Section 3(c).

 

SECTION 16                                                                       
NO EMPLOYMENT RIGHTS

 

The Plan shall not confer employment rights upon any person.  No person shall be
entitled, by virtue of the Plan, to remain in the employ of the Company and
nothing in the Plan shall restrict the right of the Company to terminate the
employment of any eligible employee at any time.

 

 

10

--------------------------------------------------------------------------------


 

SECTION 17                        COMPANY INFORMATION

 

Eligible employees may have access to Company Information.  Recognizing that the
disclosure or improper use of such Company Information will cause serious and
irreparable injury to the Company, as a condition of receiving Severance Pay and
Severance Benefits eligible employees with such access acknowledge that (i) they
will not at any time, directly or indirectly, disclose Company Information to
any third party or otherwise retain or use such Company Information for their
own benefit or the benefit of others, (ii) if they disclose or improperly use
any Company Information, the Company shall be entitled to apply for and receive
an injunction to restrain any violation of this paragraph, and (iii) eligible
employees shall be liable for any damages the Company incurs, including
litigation costs and reasonable attorneys’ fees.

 

“Company Information” shall mean any confidential, financial, marketing,
business, technical or other information, including, without limitation,
information that the eligible employee prepared, caused to be prepared, received
in connection with and/or contemporaneous with his or her employment with the
Company, such as information provided by customers that is not generally known
in the industry, objective and subjective evaluations of management,
transactions or proposed transactions, trade secrets, personnel information and
marketing methods and techniques.  The term “Company Information” specifically
excludes information that is generally known in the industry (except when known
based upon the eligible employee’s actions in contravention of this provision)
or that is otherwise publicly available.

 

SECTION 18                        CONFIDENTIALITY

 

Eligible employees are prohibited from disclosing the existence of this Plan and
its terms and conditions, to any other past, present or future employees of the
Company, or to any other person, except (and in such cases, only to the extent
necessary) to the eligible employee’s immediate family, attorneys, accountants,
financial advisors, lending institutions, federal, state or local taxing
authorities, or as otherwise required by law, or for the enforcement of the Plan
terms.

 

SECTION 19                        PLAN FUNDING

 

No eligible employee shall acquire by reason of the Plan any right in or title
to any assets, funds, or property of the Company.  Any Severance Pay or
Severance Benefits that become payable under the Plan are unfunded obligations
of the Company and shall be paid from the general assets of the Company.  No
employee, officer, director or agent of the Company guarantees in any manner the
payment of Severance Pay or Severance Benefits.

 

SECTION 20                        APPLICABLE LAW

 

The Plan shall be governed and construed in accordance with ERISA and in the
event that any reference shall be made to State law, the internal laws of the
State of New York shall apply.

 

SECTION 21                        SEVERABILITY

 

If any provision of the Plan is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any applicable statute
or other controlling law, the remainder of the Plan shall continue in full force
and effect.

 

 

11

--------------------------------------------------------------------------------


 

SECTION 22                        PLAN YEAR

 

The ERISA plan year of the Plan shall be the calendar year.

 

SECTION 23                        RETURN OF COMPANY PROPERTY

 

All Company property (including keys, credit cards, identification cards, office
equipment, portable computers and cellular telephones) and Company Information
(including all copies, duplicates, reproductions or excerpts thereof) must be
returned by the eligible employee as of his or her separation date in order for
such eligible employee to commence receiving Severance Pay and Severance
Benefits under the Plan.

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Attachment I to

Financial Security Assurance Holdings Ltd. Severance Policy for Senior
Management

 

WAIVER AND RELEASE AGREEMENT

 

                (1)           Waiver and Release, Etc.  In consideration for the
Severance Pay and Severance Benefits to be provided to me under the terms of the
FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. SEVERANCE POLICY FOR SENIOR
MANAGEMENT (hereinafter, the “Plan”), I, on behalf of myself and my heirs,
executors, administrators, attorneys and assigns, hereby waive, release and
forever discharge FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. (hereinafter, the
“Company”) and the Company’s parent, subsidiaries, divisions and affiliates,
whether direct or indirect, its and their joint ventures and joint venturers
(including its and their respective directors, officers, associates, employees,
shareholders, partners and agents, past, present and future), and each of its
and their respective successors and assigns (hereinafter collectively referred
to as “Releasees”), from any and all known or unknown actions, causes of action,
claims or liabilities of any kind which have or could be asserted against the
Releasees arising out of or related to my employment with and/or separation from
employment with the Company and/or any of the other Releasees and/or any other
occurrence up to and including the later of the date of this Agreement and the
date of termination of employment with the Company and/or any of the other
Releasees, including but not limited to:

 

                                               
(a)                                  claims, actions, causes of action or
liabilities arising under Title VII of the Civil Rights Act, as amended, the Age
Discrimination in Employment Act, as amended (the “ADEA”), the Employee
Retirement Income Security Act, as amended, the Rehabilitation Act, as amended,
the Americans with Disabilities Act, as amended, the Family and Medical Leave
Act, as amended, and/or any other federal, state, municipal, or local employment
discrimination statutes (including, but not limited to, claims based on age,
sex, attainment of benefit plan rights, race, religion, national origin, marital
status, sexual orientation, ancestry, harassment, parental status, handicap,
disability, retaliation, and veteran status); and/or

 

                                               
(b)                                 claims, actions, causes of action or
liabilities arising under any other federal, state, municipal, or local statute,
law, ordinance or regulation; and/or

 

                                               
(c)                                  any other claim whatsoever including, but
not limited to, claims for severance pay, claims based upon breach of contract,
wrongful termination, defamation, intentional infliction of emotional distress,
tort, personal injury, invasion of privacy, violation of public policy,
negligence and/or any other common law, statutory or other claim whatsoever
arising out of or relating to my employment with and/or separation from
employment with the Company and/or any of the other Releasees,

 

but excluding the right to file an administrative charge or participate in an
investigation conducted by the Equal Employment Opportunity Commission (the
“EEOC”), any claims that I may make under state workers’ compensation or
unemployment laws, and/or any claims that by law I cannot waive.  I am waiving,
however, any right to monetary recovery should the EEOC or any other agency
pursue any claim on my behalf.  I further waive, release, and discharge the
Company and/or any of the other Releasees from any reinstatement rights that I
have or could

 

 

1

--------------------------------------------------------------------------------


 

have and I acknowledge that I have not suffered any on-the-job injury for which
I have not already filed a claim.  I also agree never to sue the Company and/or
any of the Releasees on the basis of any and all claims of any type to date
arising out of any aspect of my employment with and/or separation from
employment with the Company and/or any of the Releasees, except for a claim
under the ADEA, including a challenge to the validity of this Agreement under
that law.  I understand that this Agreement includes a release of all known and
unknown claims arising up to and including the date of this Agreement.

 

                (2)           Company Information.  I acknowledge that I may
have access to certain confidential and other information of the Company,
referred to in the Plan as “Company Information”.  Recognizing that the
disclosure or improper use of Company Information may cause serious and
irreparable injury to the Company, I agree that I will not at any time, directly
or indirectly, disclose Company Information or use Company Information for my
own benefit or the benefit of any other party except as permitted under the
Plan.

 

                (3)           Cooperation; Return of Company Property.  I agree
to cooperate with the Company with respect to providing information with respect
to matters with which I was involved at the time of my termination of employment
and to cooperate, at the expense of the Company, in the defense or pursuit by
the Company of, or response by the Company to, any litigation, investigation or
dispute relating to matters in which I participated during my term of employment
with the Company.  I agree to return to the Company all Company property in my
possession as promptly as practicable, including, without limitation, any keys,
credit cards, documents and records, identification cards, office equipment,
portable computers, mobile telephones and parking permits.

 

                (4)           Consequences of Breach.  In the event that I
breach this Agreement by violating any of the provisions of paragraph (1),
(2) or (3), I acknowledge that (a) the Company shall be entitled to apply for
and receive an injunction to restrain any violation of such paragraphs, (b) I
shall be required to pay the Company’s and/or any of the Releasees’ litigation
costs and expenses, including reasonable attorneys’ fees, associated with
defending against my lawsuit and (c) I shall be obligated to repay to the
Company eighty percent (80%) of the Severance Pay already paid to me and to
forfeit eighty percent (80%) of the Severance Pay not yet paid to me.  Such
repayment and/or forfeiture shall not affect the validity of this Agreement.

 

                (5)           Offset.  I understand that, in the event I become
employed during the severance period, due and unpaid Severance Pay will be
offset by an amount equal to fifty percent (50%) of the compensation received by
me from the new employment during the severance period (including employment as
a consultant or self-employed), and, if employed with another employer,
Severance Benefits shall cease.  I agree to refund any amounts paid by the
Company as Severance Pay that exceed the amount of Severance Pay payable to me
under the Plan giving effect to the offset referred to in the preceding
sentence.  I further agree to provide to the Company prompt notice of the
commencement of any such new employment.

 

 

2

--------------------------------------------------------------------------------


 

                (6)           Other Plans.  I understand that this Agreement
will not limit any of my rights or obligations in respect of any Company
sponsored plans, each of which has its own provisions governing the rights of
employees thereunder in respect of which I agree to remain bound, except that I
hereby waive, release and shall not assert in any forum any claim or right
arising out of or

 

in connection with my termination of employment on the basis that such
termination interfered with attainment of any rights under such a plan or was
otherwise discriminatory or illegal.  The foregoing plans include the Company’s
pension plans (Money Purchase Plan and Supplemental Executive Retirement Plan),
Cash or Deferred Plan (401(k) plan), home computer program, cafeteria plan
(“flex plan”), medical plans, Supplemental Restricted Stock Plan, 1993 Equity
Participation Plan and Deferred Compensation Plan.  I understand that, for
purposes of determining my rights under the foregoing plans, my employment with
the Company will be deemed to have been terminated by the Company without cause.

 

                (7)           Review and Revocation Periods.  I acknowledge that
I have been given at least twenty-one (21) days to consider this Agreement
thoroughly and I was encouraged to consult with my personal attorney, if
desired, before signing below.  I understand that I may revoke this Agreement
within seven (7) days after its signing and that any revocation must be made in
writing and submitted within such seven (7) day period to the Plan
Administrator.  I understand that this Agreement will not be effective or
enforceable until after this seven (7) day period.  I further understand that if
I revoke this Agreement, I shall not receive Severance Pay and Severance
Benefits under the Plan.

 

                (8)           Severability.  I agree that if any provision of
this Agreement is found, held or deemed by a court of competent jurisdiction to
be void, unlawful or unenforceable under any applicable statute or controlling
law, the remainder of this Agreement shall continue in full force and effect.

 

                (9)           Governing Law.  This Agreement is deemed made and
entered into in the State of New York, and in all respects shall be interpreted,
enforced and governed under the internal laws of the State of New York, to the
extent not governed by federal law.  Any dispute under this Agreement shall be
adjudicated by a court of competent jurisdiction in the State of New York.

 

                The undersigned hereby acknowledges and agrees that he or she
has carefully read and fully understands all the provisions of this Agreement
and has voluntarily entered into this Agreement by signing below as of the date
set forth below.

 

 

 

 

 

 

(Print name)

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

(Date)

 

 

 

 

 

--------------------------------------------------------------------------------